                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CARLA M. SCHROEDER,

                     Plaintiff,                                4:19CV3065

      vs.
                                                           MEMORANDUM
KERRY FELD, Alleged Trustee; RYAN                           AND ORDER
FORREST, and WILLIAM BLAKE,

                     Defendants.


       This matter is before the court on Defendants Kerry Feld’s and Ryan
Forrest’s preservice motion to dismiss (filing no. 7) and for preliminary review of
Plaintiff Carla M. Schroeder’s (“Plaintiff” or “Schroeder”) Complaint (filing no. 1)
pursuant to 28 U.S.C. § 1915(e)(2). For the reasons discussed below, the court will
dismiss this matter with prejudice.

                                   I. BACKGROUND

       Schroeder filed her Complaint on July 1, 2019, seeking redress for injuries
under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
(Filing No. 1.) Schroeder named Kerry Feld (“Feld”), Ryan Forrest (“Forrest”),
and William Blake (“Blake”) as Defendants and, liberally construed, appears to sue
the law firm of Kozeny & McCubbin as well.1




       1
         See Miller v. Hedrick, 140 Fed. App’x 640, 641 (8th Cir. 2005) (citing Rice v.
Hamilton Air Force Base Commissary, 720 F.2d 1082, 1085 (9th Cir. 1983) (“[A] party
may be properly in a case if the allegations in the body of the complaint make it plain that
the party is intended as a defendant.”)).
       Schroeder alleges in conclusory fashion that Defendants, who “were the
agents and employees of their co-defendants . . . acting within the scope of their
authority as agents and employees,” are attempting to collect a debt from
Schroeder as the alleged Trustee for a “non-existent judgement [sic] creditor, an
illusory Trust.” (Filing No. 1 at CM/ECF p. 1.) Schroeder alleges Defendants’
collection efforts violate 15 U.S.C. § 1692(g), as there was no “prior offer or
mediation,” and § 1692(e) “pursuant to a frivolous foreclosure suit[,] Case,
Nebraska, Lancaster County, Cl-14 3845. . . . involving Bank of America.” (Id. at
CM/ECF pp. 1–2.) Liberally construed, Schroeder alleges that in Case No. CI14-
3845, Bank of America “failed to prove existence of the Original Note” evidencing
the debt owed by Schroeder and instead supplied a “fabricated” document. (Id. at
CM/ECF p. 2.) Schroeder alleges “Bank of America nor any entity can be found to
own the property except for the Deed holder Carla M. Schroeder . . . and there is
no proper Trustee holding a lien on this property.” (Id.) Based on these allegations,
Schroeder seeks damages from Defendants for the “false, willful, wanton and
unconsciousable” [sic] pretenses they directed toward Schroeder and for
“intentional infliction of extreme emotional distress.” (Id.)

       The court granted Schroeder leave to proceed in forma pauperis on July 3,
2019. (Filing No. 5.) Before the court could conduct a preliminary review of
Schroeder’s Complaint to determine whether summary dismissal was appropriate
under 28 U.S.C. § 1915(e)(2), Feld and Forrest, with Forrest acting as counsel,
filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) with a supporting
brief on July 23, 2019. (Filing Nos. 7 & 8.) Shortly thereafter on July 26, 2019,
Forrest submitted an affidavit identifying both himself and Feld as attorneys and
employees of Kozeny & McCubbin, L.C., and attaching copies of several
pleadings in Schroeder v. Bank of America Nat’l Assoc., et al., Case No. CI14-
3845, District Court of Lancaster County, Nebraska (hereinafter “Schroeder I”),
accessed from JUSTICE, the Nebraska Judicial Branch’s online case records




                                         2
website.2 (Filing No. 10.) The background information included in Feld’s and
Forrest’s brief and the exhibits to Forrest’s affidavit is necessary to understand
Schroeder’s Complaint, and the court sets out that information next.

       On May 8, 2015, Schroeder filed an amended complaint in Schroeder I
against Bank of America, Kozeny & McCubbin, Quicken Loans, Mortgage
Electronic Systems, Inc. (“MERS”), and Title Source listing six causes action:
quiet title, declaratory judgment, accounting and conversion, slander of title,
injunctive relief, and wrongful foreclosure. Schroeder’s claims arose out of a
mortgage loan transaction wherein Schroeder and her late husband executed and
delivered a promissory note (“Note”) and deed of trust (“Deed”) in favor of
Quicken Loans, Inc. (“Quicken”) on or about April 20, 2006. (Filing No. 10 at
CM/ECF p. 4, Ex. 1.) The Note is secured by a Deed encumbering certain real
property and improvements located at 6500 Princeton Road, Firth, Nebraska
68358. The Deed was recorded on April 27, 2006, as Document No. 2006019584
in the Lancaster County Register of Deeds Office. The subject real estate is legally
described as follows: Lot 27, irregular tract located in the Southeast ¼ of Section
16, Township 7 North, Range 7 East of the 6th P.M., Lancaster County, Nebraska
(hereinafter the “Property”). (Id. at CM/ECF pp. 11–12, Ex. 1.) Essentially,
Schroeder claimed the assignment of the Deed to Bank of America by MERS, as
nominee for Quicken, and MERS’ attempt to substitute Kozeny & McCubbin as
trustee were invalid thereby depriving those defendants of authority to conduct a
foreclosure sale of the Property. (Id. at CM/ECF p. 5, Ex. 1.)




      2
          Error! Main Document Only.The court’s consideration of the materials
attached to Forrest’s affidavit and submitted in support of Defendants’ Motion to Dismiss
does not convert the motion into one for summary judgment because, under the law of the
Eighth Circuit, a court may take judicial notice of judicial opinions and public records.
See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005); see also Stahl v. United
States Dep’t of Agriculture, 327 F.3d 697, 700 (8th Cir. 2003) (taking judicial notice of
public records and considering such materials in a motion to dismiss).

                                            3
        The District Court of Lancaster County, Nebraska granted summary
judgment for Kozeny & McCubbin on May 6, 2016, for Bank of America and
MERS on May 9, 2017, and for Title Source on May 11, 2017. (Filing No. 10 at
CM/ECF pp. 17–53, Exs. 2–3.) Generally, the court concluded that Schroeder
lacked standing to challenge the assignment of the Deed to Bank of America, that
the assignment of the Note and Deed to Bank of America was proper, and there
was no evidence of any defect in the trustee’s sale process that would render it void
or voidable should it proceed. (See, e.g., Id. at CM/ECF pp. 31–37, Ex. 2.)
Schroeder filed a Motion to Vacate the court’s orders granting summary judgment
which the court denied. (Id. at CM/ECF pp. 54–59, Ex. 4.) Schroeder appealed to
the Nebraska Court of Appeals, which affirmed the decision of the district court.
(Id. at CM/ECF pp. 60–68, Ex. 5.)

      In the present motion to dismiss, Defendants argue that Schroeder’s
Complaint fails to state a claim upon which relief may be granted and her claims
are barred by the doctrines of res judicata and collateral estoppel. Schroeder has
not submitted a brief in opposition to Defendants’ motion to dismiss and the time
in which to do so has long expired. Thus, Defendants’ motion is fully submitted for
the court’s consideration.

                              II. STANDARD OF REVIEW

       A complaint must contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to
dismiss, the factual allegations in a complaint “must be enough to raise a right to
relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). A complaint must be dismissed if it does not plead “enough facts to state a
claim for relief that is plausible on its face.” Id. at 570. “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that the plausibility standard


                                           4
does not require a probability but asks for more than a sheer possibility that a
defendant has acted unlawfully).

      For the purposes of a motion to dismiss, the court must “assume that well-
pleaded factual allegations in the complaint are true and construe the complaint,
and all reasonable inferences arising therefrom, most favorably to the pleader.”
Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990) (internal quotation
marks omitted). The court will not, however, “blindly accept the legal conclusions
drawn by the pleader from the facts.” Id. “When the allegations in a complaint,
however true, could not raise a claim of entitlement to relief, the complaint should
be dismissed for failure to state a claim under Fed. R. Civ. P. 12(b)(6).” Hawkins
Constr. Co. v. Peterson Contractors, Inc., 970 F. Supp. 2d 945, 949 (D. Neb.
2013).

       While a complaint “does not need detailed factual allegations, a plaintiff’s
obligation to provide the grounds of his entitlement to relief requires more than
labels and conclusions, and a formulaic recitation of elements of a cause of action
will not do.” Twombly, 550 U.S. at 555 (internal quotation marks omitted). “The
essential function of a complaint under the Federal Rules of Civil Procedure is to
give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and
citations omitted).

      In addition, the court is required to review in forma pauperis complaints to
determine whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The
court must dismiss a complaint or any portion of it that states a frivolous or
malicious claim, that fails to state a claim upon which relief may be granted, or that


                                          5
seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.
§ 1915(e)(2)(B).

                                   III. DISCUSSION

A. Res Judicata

       Under the doctrine of res judicata, or claim preclusion, Schroeder’s claims
against Feld and Forrest based on an allegedly invalid Deed of Trust, “fabricated”
Note, and improper foreclosure on the Property are precluded by the judgments
entered in favor of the defendants in Schroeder I. Schroeder has, therefore, failed
to state a claim upon which relief can be granted. See C.H. Robinson Worldwide,
Inc. v. Lobrano, 695 F.3d 758, 763–64 (8th Cir. 2012) (affirmative defense of res
judicata can provide the basis for dismissal under Rule 12(b)(6) where it is
apparent from the face of the complaint, including public records embraced by the
complaint).

       Res judicata, or claim preclusion, operates to preclude a party from
relitigating the same cause of action. Lundquist v. Rice Mem’l Hosp., 238 F.3d 975,
977 (8th Cir. 2001). This court must give a state court judgment the same
preclusive effect it would be given under the law of the state where it was
rendered. 28 U.S.C. § 1738; Edwards v. City of Jonesboro, 645 F.3d 1014, 1019
(8th Cir. 2011). The District Court of Lancaster County, Nebraska previously
rendered judgment in a suit brought by Schroeder related to the same foreclosure
action at issue here, and “[u]nder Nebraska law, claim preclusion bars relitigation
of any right, fact, or matter directly addressed or necessarily included in a former
adjudication if (1) the former judgment was rendered by a court of competent
jurisdiction, (2) the former judgment was a final judgment, (3) the former
judgment was on the merits, and (4) the same parties or their privies were involved
in both actions.” Hill v. AMMC, Inc., 915 N.W.2d 29, 33 (Neb. 2018). “The
doctrine bars relitigation not only of those matters actually litigated, but also of


                                         6
those matters which might have been litigated in the prior action.” Fetherkile v.
Fetherkile, 907 N.W.2d 275, 286 (Neb. 2018).

        In the prior state-court action, Schroeder challenged Bank of America’s
interest in the Note and Deed and its right to foreclose on the Property with
Kozeny & McCubbin acting as the alleged trustee, and those issues were fully
litigated with Bank of America, Kozeny & McCubbin, and the other defendants
prevailing on summary judgment. While Schroeder’s current Complaint attempts
to recharacterize her claims as arising under the FDCPA, those allegations do not
avoid the bar of res judicata, which applies to not only issues that were raised but
also issues that “might have been litigated in the prior action.” Fetherkile, supra.

       Moreover, under Nebraska law, “[w]hether the subsequent suit alleges the
same cause of action as the prior suit is determined by whether the right sought to
be vindicated rests upon the same operative facts. Graham v. Waggener, [367
N.W.2d 707 (Neb. 1985)]. If so, the same cause of action has been alleged, even if
different theories of recovery are relied upon.” Cole v. Clarke, 641 N.W.2d 412,
416 (Neb. App. 2002). See also Banks v. Int’l Union Elec., Elec., Tech., Salaried &
Mach. Workers, 390 F.3d 1049, 1052–53 (8th Cir. 2004) (“Where a plaintiff
fashions a new theory of recovery or cites a new body of law that was arguably
violated by a defendant’s conduct, res judicata will still bar the second claim if it is
based on the same nucleus of operative facts as the prior claim.” (internal quotation
omitted)). Here, the current Complaint and the complaint in Schroeder I are based
on the same operative set of facts, i.e. Schroeder’s claims that Kozeny &
McCubbin, or its employees, improperly attempted to conduct a non-judicial
foreclosure sale without proper notice or authority and thereby deprive her of the
Property. Thus, the causes of action Schroeder attempts to assert in the present
Complaint were directly addressed or necessarily included in the prior state-court
adjudication.

      The remaining elements of claim preclusion are also satisfied. There can be
no dispute that the District Court of Lancaster County, Nebraska, is a court of
                                           7
competent jurisdiction, see Neb. Rev. Stat. § 24-302, and that the district court’s
entry of summary judgment in favor of all the Schroeder I defendants was a final
judgment on the merits. See Cole, 641 N.W.2d at 416 (“[S]ummary judgments,
judgments on directed verdict, judgments after trial, default judgments, and
consent judgments are all generally considered to be on the merits for purposes of
res judicata . . . .”). Further, the court concludes that Kozeny & McCubbin, Feld,
and Forrest were either the same parties or in privity with those in Schroeder I.
Kozeny & McCubbin was a party in Schroeder I and, as alleged in the Complaint
and confirmed in Forrest’s affidavit, Feld and Forrest are clearly in privity with
Kozeny & McCubbin as they are employees of that entity. (Filing No. 1 at
CM/ECF p. 1; Filing No. 10 at CM/ECF p. 1, ¶¶ 1–2.) Thus, the doctrine of claim
preclusion bars Schroeder’s present claims against Feld and Forrest, and the court
will grant their Motion to Dismiss.

B. Claims Against Blake

       Schroeder has also sued Blake for the same alleged misconduct as Feld and
Forrest. As alleged in the Complaint, one could infer that Blake may also be in
privity with the defendants in Schroeder I, but, given Schroeder’s allegations that
she “is unaware of the true names and capacities of defendants”, (filing no. 1 at
CM/ECF p. 1), and Blake’s omission from Feld’s and Forrest’s Motion to Dismiss,
the court will assume for purposes of its review under 28 U.S.C. § 1915(e)(2) that
Blake is not in privity with the Schroeder I defendants. While res judicata may not
apply to Schroeder’s action against Blake, the Rooker-Feldman doctrine bars
Schroeder’s claims against Blake to the extent Schroeder seeks to have this court
review or overturn the state court’s decision in Schroeder I.

       The Rooker-Feldman doctrine prohibits lower federal courts from exercising
appellate review of state court judgments. Rooker v. Fidelity Trust Co., 263 U.S.
413, 416 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
482 (1983). Federal district courts do not have jurisdiction “over challenges to
state-court decisions . . . even if those challenges allege that the state court’s action
                                           8
was unconstitutional.” Feldman, 460 U.S. at 486. In short, the “Rooker-Feldman
doctrine” bars this court from correcting or altering a state court judgment, and no
declaratory or injunctive relief is available in this court to do so. Importantly,
Rooker-Feldman bars “straightforward appeals” as well as “more indirect attempts
by federal plaintiffs to undermine state court decisions.” Lemonds v. St. Louis
Cnty., 222 F.3d 488, 492 (8th Cir. 2000), implied overruling on other grounds
recognized by Shelby Cnty. Health Care Corp. v. Southern Farm Bureau Cas. Ins.
Co., 855 F.3d 836, 841 (8th Cir. 2017). Thus, where a “federal claim succeeds only
to the extent that the state court wrongly decided the issue before it,” the claim is
barred by Rooker-Feldman because it is “inextricably intertwined with specific
claims already adjudicated in state court.” Lemonds, 222 F.3d at 492–93 (internal
quotation omitted); see also Gisslen v. City of Crystal, Minn., 345 F.3d 624, 627
(8th Cir. 2003) (“Where the district court must hold that the state court was wrong
in order to find in favor of the plaintiff, the issues . . . are inextricably
intertwined.”) (internal quotation omitted).

       Here, the Lancaster County District Court entered judgment in favor of the
Schroeder I defendants on Schroeder’s claims that the defendants improperly
attempted to conduct a non-judicial foreclosure sale without proper notice or
authority and thereby deprive her of the Property. Schroeder’s claims in the present
case are inextricably intertwined with the state court judgment. In particular, her
current claims can succeed only to the extent that the state court wrongly decided
the issues related to Bank of America’s interest in the Note and right to foreclose
on the Property pursuant to the Deed. “‘Where federal relief can only be predicated
upon a conviction that the state court was wrong, it is difficult to conceive the
federal proceeding as, in substance, anything other than a prohibited appeal of the
state-court judgment.’” Postma v. First Fed. Sav. & Loan of Sioux City, 74 F.3d
160, 162 (8th Cir. 1996) (quoting Keene Corp. v. Cass, 908 F.2d 293, 296–97 (8th
Cir.1990)). Accordingly, to the extent Schroeder’s Complaint against Blake is not
barred by res judicata, the court will dismiss the Complaint for lack of subject
matter jurisdiction under the Rooker-Feldman doctrine.


                                         9
       Even if Rooker-Feldman did not bar consideration of Schroeder’s claims, the
court finds that her conclusory allegations that Blake violated the FDCPA cannot
sustain a claim for relief as they are wholly unsupported by factual allegations. See
Fed. R. Civ. P. 8(a)(2), (d)(1) (every complaint must contain “a short and plain
statement of the claim showing that the pleader is entitled to relief” and “[e]ach
allegation must be simple, concise, and direct”). Moreover, the Complaint is
devoid of any allegations indicating Blake’s role or personal responsibility in the
alleged misconduct. See Krych v. Hvass, 83 Fed.Appx. 854, 855 (8th Cir. 2003)
(holding court properly dismissed claims against defendants where pro se
complaint was silent as to the defendants except for their names appearing in the
caption). Even assuming Blake was somehow involved in the collection of the
mortgage debt at issue, “the FDCPA does not apply to a creditor attempting to
collect its own debts, as opposed to a third party collection agency,” and “a
mortgage servicer is not held to be a ‘debt collector’ within the meaning of the
FDCPA either.” Behrens v. GMAC Mortg., LLC, No. 8:13-CV-72, 2013 WL
6118415, at *2 (D. Neb. Nov. 21, 2013), aff'd sub nom. Behrens ex rel. Behrens v.
GMAC Mortg., LLC, 566 F. App'x 546 (8th Cir. 2014) (citing cases).

                                   IV. CONCLUSION

       The court concludes that Defendants Feld and Forrest are entitled to
dismissal of Schroeder’s Complaint with prejudice based on res judicata or claim
preclusion. Schroeder is also barred from pursuing her claims against Defendant
Blake pursuant to the Rooker-Feldman doctrine. Alternatively, the Complaint fails
to state a plausible claim for relief against Blake, and the court concludes that any
attempt at amendment would be futile. Accordingly,

      IT IS ORDERED that:

     1.    The Motion to Dismiss (filing no. 7) filed by Defendants Kerry Feld
and Ryan Forrest is granted.


                                         10
2.    This matter is dismissed with prejudice.

3.    The court will enter judgment by separate document.

Dated this 9th day of December, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                 11
